UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 29, 2008 TEKNOWLEDGE CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-14793 94-2760916 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2595 E. Bayshore Road, Palo Alto, California 94303 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (650) 424-0500 ITEM 8.01. OTHER EVENTS The following announcement of unaudited financial results for the quarter ending March 31, 2008 was released on May 29, 2008: TEKNOWLEDGE REPORTS 2 PALO ALTO, Calif.—May 29, 2008—Teknowledge Corporation (Stock Symbol: TEKC.PK), a leading provider of software and services to transform business data into value, reports its unaudited financial results for the quarter ending March 31, 2008.
